     Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 1 of 7 PageID #: 982




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT CHARLESTON



JILL ANN O’BRIEN,

                       Plaintiff,


v.                                                     CIVIL ACTION NO.: 2:20-cv-00419


MICHAEL PATRICK MORRIS, Individually,
CLAY COUNTY SHERIFF’S DEPARTMENT; and
MICHAEL W. ASBURY, in his official capacity
as CIRCUIT CLERK OF CLAY COUNTY,
WEST VIRGINIA,

                       Defendants.


         PLAINTIFF’S NOTICE OF INTENT TO INTRODUCE EVIDENCE
        OF OTHER ACTS OF DEFENDANT MICHAEL PATRICK MORRIS
_____________________________________________________________________________

        Plaintiff Jill Ann O’Brien has alleged she was sexually and physically assaulted and

sexually harassed repeatedly by defendant Michael Patrick Morris. Mr. Morris has denied all

allegations under oath. Thus, credibility is one of the central issues in this case.

       Numerous witnesses have testified that they were also sexually harassed and/or assaulted

and physically assaulted by the defendant Michael Patrick Morris.

       For example, Hayley Morris (no relation), testified that Mr. Morris, on more than 10

occasions, touched her breast and tried to touch her through her pants. On more than 10

occasions, defendant Morris attempted to remove her bra. On one occasion, defendant Morris

entered Hayley Morris’ home and forced himself on her and committed a sexual act.


                                                  1
       Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 2 of 7 PageID #: 983




         Amanda Moore testified that defendant Morris frequently referred to her as “beautiful”

and “gorgeous”. Ms. Moore did not respond to these advances. Consequently, defendant Morris

pinned her against a wall and twisted her hand behind her back. He then entered her place of

business and pointed a gun in her face.

         Lydia Brogan will testify at trial that defendant Morris turned on his blue light and

attempted to pull her over for no reason (he did the same thing to Jill O’Brien).

         Felicia Dawson has testified that defendant Morris told her to “deny, deny, deny” any

sexual activities he had with her. Ms. Dawson testified she wished to end any sexual activities

with defendant Morris and he responded that the activities would end when he wanted them to

end.

         Legal Standard

         The United States Supreme Court has made it clear that Federal Rule of Evidence 404(b)

applies to civil and criminal cases. In Huddleston v. United States, 485 U.S. 681, 108 S.Ct.

1496, 99 LEd. 2d 771 (1988), the Court stated that the following analysis should be followed in

admitting 404(b) evidence. First, a finding under Federal Rule of Evidence 104(b) must be made

that a jury could reasonably conclude that the evidence to be proffered was genuine. Second,

Rule 404(b) requires the evidence to be offered for a proper purpose (such purposes are listed

below). Third, the Court does a relevancy analysis under Rule of Evidence 402. Fourth, the trial

court must analyze the evidence under Rule of Evidence 403 to determine whether the probative

value of the similar acts of evidence is substantially outweighed by its potential for unfair

prejudice. Fifth, a limiting instruction under Federal Rule of Evidence 105 may be necessary.




                                                  2
    Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 3 of 7 PageID #: 984




       The Fourth Circuit Court of Appeals has acknowledged that 404(b) applies in both civil

and criminal actions as stated in Huddleston. Koch v. Sports Health Home Care Corporation, 54

F.3d 773 (1995).

       The first requirement of this analysis, under Federal Rule of Evidence 104(b), can be

made by either a review of the deposition transcripts of the aforementioned witnesses or by

having these witnesses testify at a hearing.

       The second requirement of the 404(b) evidence being offered for a proper purpose is

satisfied by the plaintiff offering the aforementioned evidence for the following purposes:

               a.      Motive - Defendant Morris had a motive of sexual gratification and using

his authority and power over women. This was done against Jill O’Brien and against numerous

other witnesses.

               b.      Intent - Defendant Morris used physical intimidation and threats of

coercion to carry out his sexual assaults on women. Many of his sexual assaults occurred while

he was in uniform, carrying a gun and/or using his police cruiser.

               c.      Plan - Defendant Morris commonly pulled over women using his police

car with its siren and blue light flashing in order to sexually assault them and/or harass them.

               d.      Knowledge - Defendant Morris had knowledge that what he was doing

was inappropriate and illegal. Thus, he instructed a victim to “deny, deny, deny” his activities.

               e.      Absence of Mistake - It is anticipated that Defendant Morris may claim

he was simply joking with plaintiff Jill O’Brien. The testimony from these other women make

clear his activities were no joke.




                                                 3
    Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 4 of 7 PageID #: 985




                f.      Lack of Accident - Defendant Morris may try to testify that if he touched

the plaintiff inappropriately it was merely an accident. The testimony from other witnesses is

strong evidence that this was not an accident.

        It is also important to note that this “other acts” evidence is relevant to the plaintiff’s

damages. Plaintiff Jill O’Brien knows that the defendant is capable of pulling a gun on a

woman, raping a woman and countless other illegal acts. She has to live in a very small

community with him. Ms. O’Brien’s expert witnesses are prepared to testify that this a major

issue now and will be a major issue throughout Jill O’Brien’s life.

        The third prong of the Huddleston test requires a relevancy analysis. As stated above,

this evidence is relevant to show the defendant’s motive, intent, plan, knowledge, absence of

mistake and lack of accident, all of which are proper purposes under 404(b). It is also relevant to

show the plaintiff’s damages.

        The next prong of the Huddleston test is to do a 403 analysis. As stated above, this

evidence is relevant in numerous ways. The defendant must show that the probative value of this

evidence is “substantially outweighed by its potential for unfair prejudice.” There is nothing

unfair about telling the jury the truth in this case.

        The final prong of the Huddleston analysis is that, if necessary, the Court can give a

limiting instruction under Federal Rule of Evidence 105. It is the plaintiff’s position that there is

no unfair prejudice whatsoever in admitting this evidence. If the Court feels there is any

potential prejudice to the plaintiff, however, that issue can be cleared up with a proper limiting

instruction.




                                                    4
    Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 5 of 7 PageID #: 986




       Accordingly, the plaintiff requests that, pursuant to Huddleston v. United States, a 404(b)

hearing be held in this matter, at a time determined by the Court, to take testimony, if necessary,

and analyze these issues. For the reasons set forth in this Notice of Intent to Introduce Evidence

of Other Acts of defendant Michael Patrick Morris, the evidence to be supplied by these other

witnesses is relevant and admissible at trial. Accordingly, the plaintiff requests the Court to

enter an Order, subsequent to its hearing on these matters, that such evidence is admissible.

                                                      JILL ANN O’BRIEN
                                                      By Counsel


                                                      /s/ Mark A. Atkinson
                                                      Mark A. Atkinson (WVSB #184)
                                                      ATKINSON & POLAK, PLLC
                                                      P.O. Box 549
                                                      Charleston, WV 25322-0549
                                                      (304) 346-5100




                                                 5
     Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 6 of 7 PageID #: 987




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT CHARLESTON



JILL ANN O’BRIEN,

                      Plaintiff,


v.                                                 CIVIL ACTION NO.: 2:20-cv-00419


MICHAEL PATRICK MORRIS, Individually,
CLAY COUNTY SHERIFF’S DEPARTMENT; and
MICHAEL W. ASBURY, in his official capacity
as CIRCUIT CLERK OF CLAY COUNTY,
WEST VIRGINIA,

                      Defendants.

                                   CERTIFICATE OF SERVICE

       I, the undersigned counsel for Plaintiff, do hereby certify that on June 18, 2021, I
electronically filed the “PLAINTIFF’S NOTICE OF INTENT TO INTRODUCE EVIDENCE OF
OTHER ACTS OF DEFENDANT MICHAEL PATRICK MORRIS” with the Clerk of the Court
using the CM/ECF system, which will send notification of such filing to:

                                  Wendy E. Greve, Esquire
                                   Jacob D. Layne, Esquire
                            PULLIN, FOWLER, FLANAGAN,
                                    BROWN & POE, PLLC
                                     901 Quarrier Street
                                   Charleston, WV 25301
                      Counsel for Clay County Sheriff’s Department and
                        Michael W. Asbury, in his official capacity as
                        Circuit Clerk of Clay County, West Virginia




                                               6
Case 2:20-cv-00419 Document 90 Filed 06/18/21 Page 7 of 7 PageID #: 988




                        James C. Stebbins, Esquire
                        Ramonda Marling, Esquire
                  LEWIS, GLASSER, CASEY & ROLLINS
                              P.O. Box 1746
                          Charleston, WV 25326
                    Counsel for Michael Patrick Morris



                                       /s/ Mark A. Atkinson
                                       Mark A. Atkinson (WVSB #184)
                                       ATKINSON & POLAK, PLLC
                                       P.O. Box 549
                                       Charleston, WV 25322-0549
                                       (304) 346-5100
                                       Counsel for Plaintiff




                                   7
